Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 1 of 23

EXHIBIT A

01:24294254.3

 
NA

YOUNG CO

(302) 571-6600
(800) 253-2234 (DE ONLY)

Writer's Direct Dial

-LS WAY ST -2 RGAT Pa ee

RODNEY SQUARE
1000 NORTH KING STREET
WILMINGTON, DELAWARE 19801

P.O. BOX 391
WILMINGTON, DELAWARE 19899-0391

TAX LD. NO. XX-XXXXXXX

TAYLOR, LLP

(302) 571-1253 FAX
www.ycst.com

Writer's E-Mail

 

(302) 571-6684 jpatton@ycst.com
Unknown Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001
Re: Maremont Corporation
CURRENT INVOICE
Professional Services $ 209,690.00
Disbursements $ 1,111.86
Total Due This Invoice $ 210,801.86

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 3 of 23

 

Patton, James L., Jr., Future Claimants’ Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001
Time Detail
Task Code: _B001 Case Administration
Date Initials Description Hours Rate Amount
01/22/19 RBRAD Review notice of filing and related 0.30 975.00 292.50
correspondence re: judge assignment
and time of first day hearing
01/22/19 RBRAD Review notice of hearing and agenda for 0.10 975.00 97.50
first day hearing
01/2419 CCATH Download and circulate new pleadings 0.90 285.00 256.50
01/24/19 CCATH Prepare critical dates calendar 0.40 285.00 114.00
01/28/19 CCATH Circulate critical dates calendar 0.10 285.00 28.50
01/29/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
01/29/19  LEDEN Review incoming correspondence and 0.10 285.00 28.50
pleadings; update electronic files re:
same
01/31/19  CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/01/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/04/19 CCATH Prepare and circulate critical dates 0.10 285.00 28.50
calendar
02/04/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/05/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/05/19 CCATH Update critical dates calendar 0.10 285.00 28.50
02/06/19 LEDEN Review incoming correspondence; 0.10 285.00 28.50
update electronic files re: same
02/07/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/08/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/08/19 = CCATH Update critical dates calendar 0.10 285.00 28.50
02/11/19 CCATH Prepare and circulate critical dates 0.10 285.00 28.50
calendar
02/11/19 RBRAD Review updated critical dates calendar 0.10 975.00 97.50
02/13/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/14/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/15/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/18/19 EHARR Review case calendar 0.10 905.00 90.50
02/18/19 RBRAD Review updated critical dates calendar 0.10 975.00 97.50
02/18/19 CCATH Prepare and circulate critical dates 0.10 285.00 28.50
calendar
02/19/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/20/19 CCATH Download and circulate new pleadings 0.30 285.00 85.50
02/21/19 CCATH Update critical dates calendar 0.10 285,00 28.50
02/21/19 LEDEN Review incoming pleadings and 0.10 285.00 28.50

correspondence

Page Number 2

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 4 of 23

 

Patton, James L., Jr., Future Claimants' Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001
Date Initials Description Hours Rate Amount
02/21/19 CCATH Download and circulate new pleadings 0.40 285.00 114.00
02/22/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/22/19 JSAZA Research re: FCR appointment 0.70 340.00 238.00
02/25/19 CCATH Prepare and circulate critical dates 0.10 285.00 28.50
calendar
02/26/19  CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/26/19 LEDEN Review incoming correspondence; 0.10 285.00 28.50
update electronic files re: same
02/27/19  CCATH Download and circulate new pleadings 0.10 285.00 28.50
02/28/19 CCATH Download and circulate new pleadings 0.10 285.00 28.50
Total 6.10 2,253.00
Task Code: BO002 Court Hearings
Date Initials Description Hours Rate Amount
01/23/19  EHARR Prepare for (.3) and attend (1.2) first day 1.50 905.00 1,357.50
hearing
01/23/19 RBRAD Prepare for and attend first day hearing 2.10 975.00 2,047.50

(1.3); follow up conference with J.
Patton and E. Harron re: strategy for
addressing UST issues (.8)

02/10/19 EHARR Prepare for hearing on Patton 0.40 905.00 362.00
appointment

02/12/19 EHARR Call with S. Zieg and S. Kohut re: 0.50 905.00 452.50
preparation for hearing on FCR
appointment motion

02/19/19  JKOCH Review materials re: FCR appeal 2.70 325.00 877.50
hearing preparation

02/20/19 RBRAD Correspondence with E. Harron and S. 0.40 975.00 390.00

Kohut re: preparation for argument on
FCR appointment motion

02/20/19 JKOCH Assist with preparation for FCR hearing 4.90 325.00 1,592.50

02/21/19 CCATH Assemble materials for 2/25/19 hearing 1.00 285.00 285.00

02/21/19 JKOCH Assist with preparation for FCR hearing 3.20 325.00 1,040.00

02/21/19 JPATT Prepare for hearing on appointment 3.50 1,325.00 4,637.50
motion

02/21/19 RBRAD Conference with J. Patton and YCST 1.90 975.00 1,852.50

team re: preparation for hearing on FCR
appointment motion

02/22/19 CCATH Set up telephonic appearances at 2/25/19 0.20 285.00 57.00
hearing
02/22/19 CCATH Finalize materials for 2/25/19 hearing 0.10 285.00 28.50

Page Number 3

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 5 of 23

 

Patton, James L., Jr., Future Claimants' Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001

Date Initials Description Hours Rate Amount

02/25/19 RBRAD Prepare for Court status conference (.2); 0.90 975.00 877.50

attend telephonic Court status
conference (.5); follow-up discussion
with E. Harron re: same (.2)

Total 23.30 15,857.50

Task Code: B008 Meetings

Date Initials Description Hours Rate Amount

01/23/19  EHARR Lunch meeting with J. Patton and R. 0.50 905.00 452.50
Brady re: hearing follow-up (billed at
1/2 time)

02/01/19  EHARR Meet with S. Kohut and S. Zieg re: 0.50 905.00 452.50
preparation for hearing on FCR motion

02/06/19 EHARR Meet with S. Kohut re: preparation for 0.30 905.00 271.50
hearing on Patton appointment

02/15/19 EJUST Meet with E. Harron re: exclusivity 0.10 485.00 48.50
research

02/15/19 EHARR Meet with E. Justison re: response to 0.20 905.00 181.00
UST's FCR objection

02/21/19 SZIEG Attend meeting re: hearing on FCR 3.90 785.00 3,061.50

appointment motion (2.8); preparation
for same (.4); address follow-up issues

re: same (.7)

02/21/19 SKOHU Attend preparation meeting with J. 2.80 600.00 1,680.00
Patton and team re: FCR appointment
hearing

02/28/19 EHARR Meet with J. Patton re: FCR hearing 0.30 905.00 271.50
preparation

02/28/19 EHARR Meet with S. Zieg and S. Kohut re: FCR 1.00 905.00 905.00
hearing preparation

02/28/19 JPATT Meet re: FCR appointment 0.50 1,325.00 662.50

Total 10.10 7,986.50

Task Code: BO12 Plan and Disclosure Statement

Date Initials Description Hours Rate Amount

01/23/19  RBRAD Correspondence with Sidley and 0.20 975.00 195.00

Robinson Cole re: scheduling combined
hearing on disclosure statement and plan

confirmation

01/29/19 RBRAD Review correspondence from Sidley and 0.30 975.00 292.50
review plan re: plan supplement

02/04/19 RBRAD Correspondence re: Committee 0.30 975.00 292.50

formation and related issues

Page Number 4

 
Date
02/04/19

02/04/19

02/05/19

02/05/19
02/05/19
02/05/19
02/05/19
02/06/19
02/06/19

02/06/19

02/06/19

02/06/19

02/06/19

02/06/19

02/06/19
02/06/19

02/06/19

Initials
EJUST

EHARR

RBRAD

SKOHU
EJUST

EHARR
EHARR
JHUGH
JHUGH

LEDEN

SZIEG

JHUGH

TPAKR

SKOHU
RBRAD

JHUGH

Case 19-10118-LSS Doc 182-2

Patton, James L., Jr., Future Claimants! Representative

Filed 04/03/19

Invoice Date:

Invoice Number:
Matter Number:

' Description

Draft memo re: rejection of Zurich and
Everest agreements

Emails with A. O'Neill re: insurer
negotiations

Conference call with Sidley re: plan
supplement; insurer plan treatment and
preparation for confirmation (.6);
follow-up discussion with E. Harron re:
same (.2); review draft cooperation
agreement and correspondence with E.
Harron and S. Kohut re: same (.5)

Review and revise draft records
cooperation agreement

Draft memo re: rejection of Zurich and
Everest agreements

Review draft cooperation agreement and
email to ACC counsel re: same

Call with Sidley and R. Brady re: plan
issues and plan supplement

Review charter and bylaws and make
additional comments and add provisions

Memo to E. Harron re: charter and
bylaws

Research and obtain documents from
various asbestos trusts re: Medicare
language

Review pertinent documents re:
potential revisions to trust agreement
(.3); correspondence with T. Pakrouh re:
same (.2)

Review memo from E. Harron re:
bylaws and charter

Review reports re: status of asserted
asbestos-related claims and
correspondence with A. O'Neill re: same

Correspondence with S. Zieg re:
potential revisions to trust agreement
(.1); Correspondence with M. Milana, J.
Kochenash, and B. Gordon re: same
(.1); confer with M. Milana re: same (.2)

Emails re: records cooperation
agreement

Review update on Zurich negotiations
re: plan treatment

Review YCST template bylaw and
charter provisions

Hours
3.70

0.30

1.30

0.60
2.70
0.70
0.60
2.80
0.10

0.30

0.50

0.10

0.30

0.40

0.10
0.20

0.40

Page 6 of 23

Rate
485.00

905.00

975.00

600.00
485.00
905.00
905.00
975.00
975.00

285.00

785.00

975.00

975.00

400.00

600.00
975.00

975.00

March 26, 2019
50003569
076815.1001

Amount
1,794.50

271.50

1,267.50

360.00
1,309.50
633.50
543.00
2,730.00
97.50

85.50

392.50

97.50

292.50

160.00

60.00
195.00

390.00

Page Number 5

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 7 of 23

 

Patton, James L., Jr., Future Claimants' Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001
Date Initials Description Hours Rate Amount
02/06/19 TBUCH Research related to confirmation of 1.10 530.00 583.00
asbestos pre-packs
02/06/19 MMILA Confer with T. Pakrouh re: analysis of 0.10 275.00 27.50
potential revisions to trust agreement
02/07/19  RBRAD Review correspondence with Committee 0.30 975.00 292.50

re: cooperation agreement and other
plan supplement documents (.2);
conference with E. Harron re: same (.1)

02/07/19 LEDEN Research and obtain documents re: 0.30 285.00 85.50
product exposure per attorney request

02/07/19  EHARR Emails with Debtor's counsel and ACC's 0.20 905.00 181.00
counsel re: draft records cooperation
agreement

02/07/19 CCATH TDP research per request of S. Zieg 0.20 285.00 57.00

02/07/19 SKOHU Analyze draft records cooperation 0.90 600.00 540.00
agreement per E. Harron comment

02/07/19 MMILA Confer with S. Ziteg and T. Pakrouh re: 0.20 275.00 55.00
analysis of potential revisions to trust
agreement

02/08/19 SKOHU Correspondence to L. Krepto re: trust 0.10 600.00 60.00
billing guidelines

02/08/19 CCATH Research re: Medicare language per 0.10 285.00 28.50
request of M. Milana

02/08/19 TPAKR Confer with M. Milana re: plan revision 0.60 400.00 240.00

issues (.5); Correspondence with M.
Milana re:same (.1)

02/08/19 MMILA Analysis of potential revisions to trust 1.10 275.00 302.50
agreement

02/08/19 MMILA Confer with T. Pakrouh re: analysis of 0.30 275.00 82.50
potential revisions to trust agreement

02/08/19 RBRAD Review resume of Sherman Edmiston 0.20 975.00 195.00

re: proposed director for Reorganized
Debtor and related correspondence

02/08/19 MMILA Call with T. Pakrouh re: analysis of 0.30 275.00 82.50
potential revisions to trust agreement

02/10/19 TPAKR Review and revise chart: trust revisions 2.10 400.00 840.00
(2.0); Correspondence with M. Milana
re: same (.1)

02/11/19 CCATH Research re: Medicare language per 0.10 285.00 28.50
request of M. Milana

02/11/19  SKOHU Analyze Sidley comments on draft 0.20 600.00 120.00
cooperation agreement

02/11/19 SKOHU Analyze Committee comments on 0.20 600.00 120.00

cooperation agreement

Page Number 6

 
Patton, James L., Jr., Future Claimants’ Representative

Case 19-10118-LSS Doc 182-2

Invoice Date:

Filed 04/03/19

Page 8 of 23

March 26, 2019

 

Invoice Number: 50003569
Matter Number: 076815.1001
Date Initials Description Hours Rate Amount
02/11/19 TPAKR Correspondence with M. Milana and C. 0.80 400.00 320.00
Cathcart re: plan/trust revisions issues
(.1); review and revise memo on same
(.6); email Correspondence with S. Zieg
re: same (.1)
02/11/19  EHARR Emails re: edits to plan exhibits 0.20 905.00 181.00
02/12/19 JHUGH Follow up emails from co-counsel and 0.10 975.00 97.50
E. Harron re: corporate documents
02/12/19 RBRAD Review charter and by-laws and J. 0.40 975.00 390.00
Hughes comments re: same
02/12/19 EHARR Emails re: edits to plan exhibits 0.30 905.00 271.50
02/12/19 SKOHU Analyze revisions to records 0.10 600.00 60.00
cooperation agreement
02/12/19 JHUGH Review memo and attachment from E. 0.30 975.00 292.50
Harron re: corporate document;s review
memo from Sidley re: plan supplement
02/12/19 RBRAD Review Debtors’ comments to 0.60 975.00 585.00
cooperation agreement and
correspondence with UCC re: same (.3);
review correspondence with Debtors re:
same and revised draft of agreement (.3)
02/13/19 EHARR Emails re: edits to cooperation 0.40 905.00 362.00
agreement
02/13/19 RBRAD Continue review of plan supplement 1.80 975.00 1,755.00
documents and corresponding plan
provisions and multiple correspondence
with E. Harron, S. Kohut, A. Stromberg,
A. O'Neill, and M. Fink re: same
02/13/19  RBRAD Conference call with Sidley and 0.70 975.00 682.50
Kasowitz re: document cooperation
agreement and universe/location of
documents and draft memo re: same
02/14/19 RBRAD Conference with E. Harron re: plan 0.40 975.00 390.00
supplement documents and
correspondence with Sidley re: same
(.3); conference with Natalie Ramsey re:
same (.1)
02/15/19 RBRAD Review final plan supplement filed with 0.30 975.00 292.50
Court
02/15/19  TBUCH Research related to confirmation of 2.80 530.00 1,484.00
asbestos pre-packs
02/15/19 EJUST Research re: exclusivity 0.60 485.00 291.00
02/15/19 EHARR Emails re: finalizing plan supplement 0.50 905.00 452.50
02/15/19 JKOCH Research re: pre-packs 2.40 325.00 780.00
02/16/19 JKOCH Research re: pre-packs 1.50 325.00 487.50
02/17/19 JKOCH Research re: pre-packs 2.00 325.00 650.00

Page Number 7

 
Date
02/17/19
02/18/19

02/18/19

02/18/19

02/18/19
02/18/19

02/18/19

02/19/19

02/19/19
02/19/19

02/19/19

02/19/19

02/19/19
02/20/19

02/20/19

Initials
EJUST
EHARR

EJUST

RBRAD

EJUST

TBUCH

RBRAD

LEDEN
JPATT

RBRAD

TBUCH
LEDEN

RBRAD

Case 19-10118-LSS Doc 182-2

Patton, James L., Jr., Future Claimants' Representative

Filed 04/03/19

Invoice Date:

Invoice Number:
Matter Number:

Description
Research and draft insert re: exclusivity

Review draft plan language and emails
re: same re: insurance issues

Discuss exclusivity insert with E.
Harron

Review and consider draft plan language
re: Zurich insurance settlement (.2);
correspondence with E. Harron re: same
(.1) and correspondence with Sidley re:
same (.1)

Draft insert re: exclusivity for response
to UST objection to Patton appointment

Research related to confirmation of
asbestos pre-packs

Review and comment on draft insert to
reply brief re: UST objection to FCR
appointment and related correspondence
(2x) (.8); review materials, research and
support for reply brief (1.3)

Conference call with Andy O’Neill, E.
Harron and S. Kohut re: response to
UST objection to FCR appointment
motion

Begin research re: audit and cross-trust
audit procedures, per attorney request

Review plan, trust agreement and TDP
re: UST issues

Review and consider correspondence
from R. Schepacarter re: notice of
emergency motion of the UST to
appoint a legal representative for future
claimants (.2); conference call with A.
O'Neill and E. Harron re: same (.3);
review local rules re: same (.2); follow
up strategy conferences with E. Harron
re: same (.4)

Review and comment on draft response
to UST objection to FCR appointment
and conference with E. Harron re: same

Research related to confirmation of
asbestos pre-packs

Research re: audit and cross-trust audit
procedures, per attorney request

Review and consider revised response to
UST objection to FCR appointment
motion and correspondence to E. Harron
and S. Kohut re: same

Hours
2.90
0.20

0.10

0.40

1.70
2.20

2.10

0.50

1.00
2.10

1.10

0.90

1.90
5.70

0.70

Page 9 of 23

Rate
485.00
905.00

485.00

975.00

485.00

530.00

975.00

975.00

285.00

1,325.00

975.00

975.00

530.00

285.00

975.00

March 26, 2019
50003569
076815.1001

Amount
1,406.50
181.00

48.50

390.00

824.50
1,166.00

2,047.50

487.50

285.00
2,782.50

1,072.50

877.50

1,007.00
1,624.50

682.50

Page Number 8

 
Patton, James L., Jr., Future Claimants' Representative

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 10 of 23

Invoice Date:

Invoice Number:
Matter Number:

March 26, 2019
50003569
076815.1001

 

Date
02/20/19

02/21/19
02/21/19

02/22/19
02/26/19
02/26/19

02/26/19

02/27/19

02/27/19

02/27/19

02/27/19
02/28/19

Task Code:

Date
01/22/19

01/22/19
01/23/19

01/23/19

Initials
EJUST

CCATH
SZIEG

EHARR

CCATH

RBRAD

EHARR

BO17

Initials
SKOHU

JPATT
SKOHU

JSAZA

Description

Research re: motions to shorten and
email to R. Brady re: same

TDP research per request of S. Zieg
Attend meeting re: hearing on FCR
appointment motion (2.8); preparation
for same (.4); address follow up issues
re: same (.7)

Review draft plan objection sent by
FFIC

Call with Debtor and ACC counsel re:
preparation for FFIC negotiations

Research and prepare chart re: trusts that
require a filing fee

Research plan issues for FFIC
negotiations (1.2) and conference with
E. Harron re: same (.3)

Research and prepare chart re: trusts that
require a filing fee

Conference call with Sidley and
Robinson Cole re: preparation for FCR
appointment and plan confirmation
hearings

Conference call with counsel to FFIC re:
plan treatment negotiations (.3); follow
up call with Andy O’Neill and E.
Harron re: same (.2)

Call with FFIC

Review correspondence from R.
Schepacarter and Andy O’Neill and
UST amendment to FCR appointment
motion

Total

Retention of Professionals/Fee Issues

Description

Review and revise J. Patton and YCST
disclosures; correspondence to E,
Harron re: same

Document review

Correspondence with E. Harron re: J.
Patton and YCST disclosures

Emails with E. Harron re: FCR
appointment

Hours
0.60

0.10
1.00

0.50
0.70
1.80

1.50

0.50

0.40

0.50

0.50
0.40

72.70

Hours
0.40

1.30
0.70

0.20

Rate
485.00

285.00
785.00

975.00
905.00
285.00

975.00

285.00

975.00

975.00

905.00
975.00

Rate
600.00

1,325.00
600.00

340.00

Amount
291.00

28.50
785.00

487.50
633.50
513.00

1,462.50

142.50

390.00

487.50

452.50
390.00

46,152.00

Amount
240.00

1,722.50
420.00

68.00

Page Number 9

 
Patton, James L., Jr., Future Claimants’ Representative

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 11 of 23

Invoice Date:

March 26, 2019

 

Invoice Number: 50003569
Matter Number: 076815.1001

Date Initials Description Hours Rate Amount

01/23/19 SKOHU Revise YCST retention application per 0.40 600.00 240.00
E. Harron comments

01/23/19 SKOHU Correspondence to A. Brockman re: 0.10 600.00 60.00
Ankura retention application

01/23/19  EHARR Review YCST and Ankura retention 0.50 905.00 452.50
papers

01/23/19 RBRAD Review and comment on FCR retention 0.30 975.00 292,50
application and related pleadings

01/24/19 SKOHU Correspondence with C. Cathcart re: 0.20 600.00 120.00
FCR appointment and UST comments
re: same

01/24/19 JSAZA Emails with E. Harron re: FCR 0.10 340.00 34.00
appointment

01/28/19 EHARR Review edits to FCR motion and 0.50 905.00 452.50

declaration

01/28/19  SKOHU Analyze revisions to motion to appoint 0.40 600.00 240.00
FCR and J. Patton declaration in support
of same

01/28/19 RBRAD Review and comment on Sidley's 0.30 975.00 292.50
comments to FCR retention application
and correspondence re: same

01/29/19 EHARR Emails with Sidley re: FCR motion and 0.50 905.00 452.50
potential UST opposition to same

01/29/19  EHARR Emails with A. O'Neill, S. Kohut, and J. 0.80 905.00 724.00
Patton re: FCR motion and hearing
preparation

01/29/19 RBRAD Review research re: UST objection to 0.70 975.00 682.50
FCR appointment

01/29/19 RBRAD Review additional research re: UST 0.40 975.00 390.00
objection to FCR engagement and
conference with E. Harron and J. Patton
re: same

01/29/19 SKOHU Confer with E. Harron re: FCR 0.10 600.00 60.00
appointment motion papers

01/29/19  SKOHU Correspondence to J. Patton re: FCR 0.20 600.00 120.00
appointment motion and J. Patton
declaration in support of same

01/29/19 JSAZA Summarize litigation precedent; emails 2.30 340.00 782.00
with E, Harron re: same

01/30/19 SKOHU Review and revise YCST retention 2.50 600.00 1,500.00
application

01/30/19 SKOHU Review and revise Ankura retention 0.70 600.00 420.00
application

01/30/19  SKOHU Correspondence with R. Brady and E. 0.20 600.00 120.00

Harron re: FCR motion papers

Page Number 10

 
Patton, James L., Jr., Future Claimants’ Representative

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 12 of 23

Invoice Date:

Invoice Number:
Matter Number:

March 26, 2019
50003569
076815.1001

 

Date
01/30/19

01/30/19

01/30/19

01/30/19
01/30/19

01/31/19

01/31/19
01/31/19

01/31/19

01/31/19
02/01/19

02/01/19

02/01/19

02/01/19

02/01/19

02/01/19

Initials
SKOHU

RBRAD

RBRAD

EHARR
JPATT

RBRAD

SKOHU
CCATH

EHARR

EHARR
SKOHU

SKOHU

SKOHU

RBRAD

SZIEG

CCATH

Description

Analyze multiple further revisions to
FCR motion papers and review and
revise same

Review further revised application and
declaration re: retention of FCR and
correspondence with Sidley, E. Harron
and S. Kohut re: same (.6); review
Patton CV for submission (.1);
correspondence with E. Harron re:
additional comments to FCR retention
documents (.2)

Review and comment on YCST
retention application and related
pleadings and correspondence with E.
Harron and S. Kohut re: same

Edits to Patton appointment motion and
YCST retention application

Email to S. Kohut, E. Harron and R.
Brady re: J. Patton CV for FCR Motion

Correspondence with B. Warner and E.
Harron re: executed Patton declaration
in support of FCR appointment and
Patton CV (.2); review finalized
application and order for filing with
court (.2)

Review final FCR motion papers
Review first day hearing transcript for

discussion re: FCR appointment per
request of S. Kohut

Prepare outline to address anticipated
UST FCR objections

Call with A. O'Neill re: FCR motion
Review and revise draft YCST retention
application

Review and revise draft Ankura
retention application

Meet with E. Harron and S. Zieg re:
strategy and preparation for Patton re:
FCR appointment

Conference with E. Harron re: strategy
in connection with FCR and YCST
retention papers

Analysis re: preparation for J. Patton
testimony (.1); meet with E. Harron and
S. Kohut re: same (.5)

Research re: FCR appointment

Hours
3.60

0.90

0.60

1.20
0.20

0.40

0.20
0.10

1.70

0.20
0.80

0.60

0.60

0.60

0.60

1.30

Rate
600.00

975.00

975.00

905.00
1,325.00

975.00

600.00
285.00

905.00

905.00
600.00

600.00

600.00

975.00

785.00

285.00

Amount
2,160.00

877.50

585.00

1,086.00
265.00

390.00

120.00
28.50

1,538.50

181.00
480.00

360.00

360.00

585.00

471.00

370.50

Page Number 11

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 13 of 23

 

Patton, James L., Jr., Future Claimants’ Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001

Date Initials Description Hours Rate Amount

02/01/19 EHARR Develop strategy re: FCR motion 1.50 905.00 1,357.50

02/02/19 EHARR Call with J. Patton re: FOR motion and 0.20 905.00 181.00
hearing preparation

02/04/19 SKOHU Work to finalize YCST retention 0.50 600.00 300.00
application

02/04/19 SKOHU Work on finalizing Ankura retention 0.20 600.00 120.00
application for filing

02/04/19 SKOHU Correspondence with A. Brockman and 0.20 600.00 120.00
E. Harron re: finalizing Ankura
retention application

02/04/19 CCATH Finalize, file, and serve YCST and 1.80 285.00 513.00
Ankura retention applications (includes
time preparing service list and labels)

02/04/19 EHARR Finalize YCST and Ankura retention 0.40 905.00 362.00
applications

02/06/19 SKOHU Confer with E. Harron re: strategy for 0.20 600.00 120.00
FCR appointment process

02/07/19 SKOHU Research and analysis to prepare J. 2.10 600.00 1,260.00
Patton for FCR deposition and hearing

02/08/19 RBRAD Review Committee motion to retain 0.30 975.00 292.50
Robinson Cole and Legal Analysis
Systems

02/08/19 SKOHU Research and analysis to prepare J. 2.30 600.00 1,380.00
Patton for FCR appointment deposition
and hearing

02/10/19 SKOHU Continue research and analysis to 3.50 600.00 2,100.00
prepare J. Patton for FCR appointment
deposition and hearing

02/10/19 SKOHU Research and analysis to prepare J. 3.10 600.00 1,860.00
Patton for FCR appointment deposition
and hearing

02/10/19 SKOHU Analyze UST comments to YCST and 0.80 600.00 480.00
Ankura retention applications (.2); email
to E. Harron and R. Brady re: response
strategy (.6)

02/10/19 EHARR Emails re: comments to YCST and 0.30 905.00 271,50
Ankura retentions

02/10/19  RBRAD Review and consider UST comments to 1.40 975.00 1,365.00

YCST and Ankura retention
applications (.4); conference with E.
Harron re: same (.2); consider and
comment on proposed responses to UST
comments (.5); correspondence with
Debtors’ counsel re: application of UST
large case fee guidelines (.3)

Page Number 12

 
Patton, James L., Jr., Future Claimants' Representative

Date
02/11/19

02/11/19

02/11/19

02/11/19

02/11/19

02/12/19

02/12/19

02/12/19

02/12/19

02/12/19

02/12/19

02/13/19

02/13/19

02/14/19

02/14/19

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 14 of 23

Initials
JSAZA

RBRAD

SKOHU

SKOHU

SKOHU

SKOHU

SKOHU

SKOHU

RBRAD

SKOHU

SKOHU

RBRAD

CCATH

Invoice Date:

Invoice Number:
Matter Number:

Description
Research re: FCR appointment; emails
with S, Zieg re: same

Correspondence with K. Stickles re:
UST comments to retention applications
(.1) and conference with K. Stickles re:
same (.2)

Continue research and analysis to
prepare J. Patton for FCR appointment
deposition and hearing

Research and analysis to prepare J.
Patton for FCR appointment deposition
and hearing

Further research and analysis to prepare
J. Patton for FCR appointment
deposition and hearing

Telephone call with E. Harron and S.
Zieg re: FCR appointment deposition
and hearing preparation and strategy

Research and analysis to prepare J.
Patton for FCR appointment deposition
and hearing

Correspondence with Andy O’Neill re:
FCR application

Research and analysis to prepare J.
Patton for FCR appointment deposition
and hearing

Correspondence with K. Stickles re:
retention applications; teleconference
with E. Harron re: same

Continue with research and analysis to
prepare J. Patton for FCR appointment
deposition and hearing

Correspondence with K. Stickles re:
UST decision that UST large case fee
guidelines are not applicable;
correspondence with E. Harron and S.
Kohut re: same

Follow up on UST's comments to YCST
and Ankura retention applications

Review and consider UST objection to
FCR motion (.9); conference with J.
Patton and E. Harron re: same (.3);
teleconference with Andy O’Neill and
E. Harron re: same (.3)

Research for and draft supplemental
declaration in support of YCST's
retention

Hours
1.60

0.30

2.10

3.30

1.20

0.30

2.50

0.20

0.70

0.30

2.40

0.20

2.10

1.50

0.20

Rate
340.00

975.00

600.00

600.00

600.00

600.00

600.00

975.00

600.00

975.00

600.00

975.00

600.00

975.00

285.00

March 26, 2019
50003569
076815.1001

Amount
544.00

292.50

1,260.00

1,980.00

720.00

180.00

1,500.00

195.00

420.00

292.50

1,440.00

195.00

1,260.00

1,462.50

57.00

Page Number 13

 
Patton, James L., Jr., Future Claimants’ Representative

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 15 of 23

Invoice Date:

Invoice Number:
Matter Number:

March 26, 2019
50003569
076815.1001

 

Date
02/14/19

02/14/19
02/14/19

02/14/19

02/14/19

02/15/19

02/15/19

02/15/19

02/15/19

02/15/19

02/15/19

02/15/19

02/15/19
02/15/19

02/15/19

02/16/19

02/16/19

Initials
RBRAD

CCATH
SKOHU

SKOHU

SKOHU

SKOHU

SKOHU

SKOHU

RBRAD

CCATH

SZIEG

EHARR

JPATT
EHARR

EHARR

SKOHU

SKOHU

Description

Review and comment on proposed
responses to UST re: comments to
YCST and Ankura retention
applications

Research re: FCR appointment

Confer with C. Cathcart and L. Eden re:
preparation of E. Harron declaration
supplement and disclosures for same

Analyze UST's objection to motion to
appoint J. Patton as FCR and outline
response strategy for same

Emails with E. Harron and R. Brady re:
strategy for responding to UST's
comments on YCST and Ankura
retention applications

Continue to analyze case law for
response to UST's objection to motion to
appoint J. Patton as FCR

Analyze case law for response to UST's
objection to motion to appoint J. Patton
as FCR

Discuss strategy for response to UST's
objection to J. Patton appointment as
FCR

Teleconferences with E. Harron (2x) re:
strategy for response to UST objection
to FCR appointment

Research for and draft supplemental
declaration in support of YCST's
retention

Address issues raised in UST's objection
(2.5); teleconference with J. Patton re:
same (.7)

Call with A. O'Neill re: response to
UST's FCR objection

Call with S. Zieg re: objection of UST
Develop response to UST's FCR
objection

Call with S. Kohut re: response to UST's
FCR objection

Work on brief responding to UST's
objection to J. Patton appointment as
FCR

Continue to work on brief responding to
U.S. Trustee's objection to appointment
of J. Patton as FCR

Hours
0.30

0.30
0.20

2.50

0.30

4.90

2.30

0.40

0.50

1.80

3.20

0.30

0.60
1.50

0.40

3.40

4,50

Rate
975.00

285.00
600.00

600.00

600.00

600.00

600.00

600.00

975.00

285.00

785.00

905.00

1,325.00
905.00

905.00

600.00

600.00

Amount
292.50

85.50
120.00

1,500.00

180.00

2,940.00

1,380.00

240.00

487.50

513.00

2,512.00

271,50

795.00
1,357.50

362.00

2,040.00

2,700.00

Page Number 14

 
Patton, James L., Jr., Future Claimants’ Representative

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 16 of 23

Invoice Date:

Invoice Number:
Matter Number:

March 26, 2019
50003569
076815.1001

 

Date
02/17/19

02/17/19

02/17/19

02/18/19

02/18/19

02/18/19

02/18/19

02/18/19

02/18/19
02/18/19

02/19/19

02/19/19

02/19/19

02/19/19

Initials
SKOHU

EHARR

SKOHU

RBRAD

EHARR

JPATT

SKOHU

SKOHU

JPATT
SKOHU

LEDEN

SKOHU

SKOHU

JKOCH

Description
Work on brief responding to UST's

objection to J. Patton appointment as
FCR

Review and edit draft UST/FCR
response

Draft and revise response to UST's
objection to appointment of J. Patton as
FCR

Review correspondence from R.
Shepacarter re: YCST and Ankura
retention applications

Edit draft response re: UST’s FCR
objection (1.5); meet with S. Kohut re:
same (.5); edit response insert (.5); meet
with E. Justison re: same (.3); email
with R. Brady and J. Patton re: response
(.3); emails with A. O’Neill re: same
(.2); review and edit further-revised
response (.7)

Work on addressing issues raised by
UST

Confer with E. Harron re: strategy for
responding to UST's objection to
appointment of FCR

Continue to work on draft response to
UST's objection to appointment of J.
Patton as FCR

Review materials re: UST's objection

Review and revise response to UST's
objection to J. Patton FCR appointment

Research and compile unreported
authorities in preparation of filing
Debtors' reply to UST's objection to
motion appointing J. Patton as futures
representative

Review and revise response to UST's
objection to J. Patton FCR appointment

Telephone call with YCST and Sidley
re: strategy for response to FCR
appointment objection

Review Debtors’ response to UST’s
objection to FCR appointment and

discuss same with E. Harron and S.
Kohut

Hours
11.00

2.00

7.80

0.10

4.00

1.30

0.90

5.60

3.10
6.30

4,90

3.30

0.50

1.00

Rate
600.00

905.00

600.00

975.00

905.00

1,325.00

600.00

600.00

1,325.00
600.00

285.00

600.00

600.00

325.00

Amount
6,600.00

1,810.00

4,680.00

97,50

3,620.00

1,722.50

540.00

3,360.00

4,107.50
3,780.00

1,396.50

1,980.00

300.00

325.00

Page Number 15

 
Patton, James L., Jr., Future Claimants' Representative

Date
02/19/19

02/19/19
02/19/19

02/20/19

02/20/19

02/20/19

02/20/19

02/20/19
02/20/19

02/20/19

02/20/19

02/20/19

02/20/19
02/20/19

02/20/19
02/20/19

02/20/19

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 17 of 23

Initials
EHARR

EHARR
CCATH

SKOHU

EHARR

JKOCH

SKOHU

EHARR
SKOHU

CCATH

LEDEN

SKOHU

EHARR
SKOHU

CCATH

Invoice Date:

Invoice Number:
Matter Number:

Description

Calls with Debtor re: UST'’s FCR
objection (.5); call with N. Ramsey re:
same (.2); emails with R. Schepacarter
re: same (.1)

Edit response to UST's FCR objection

Work on compiling compendium to
reply in support of FCR appointment

Telephone call with Sidley and YCST
teams re: response to FCR appointment
objection

Review revised Debtor response re:
UST's objection to FCR motion (.7); call
with Debtor's counsel re: same (.3);
review ACC's response and email to N.
Ramsey re: same (.3)

Draft FCR joinder to Debtors! response
to UST's objection to FCR appointment
motion (.9); revise same (.1)

Emails with J. Patton and YCST team
re: FCR appointment strategy (.2);
research and analysis for same (1.6)

Review UST's FCR motion

Analyze Committee response to UST's
objection to FCR appointment

Work on compiling compendium to
reply in support of FCR appointment

Assist in preparation of compendium re:
response to UST's objection to motion to
appoint FCR

Review UST motion to appoint a legal
representative for future claimants and
conference with E. Harron re: same (.9);
follow-up correspondence with J. Patton
and E. Harron re: strategy for response

(3)
Analyze UST's motion to appoint FCR

Review further revised Debtors’
response to UST objection to FCR
appointment motion and related
correspondence

Emails and consider response to UST
motion

Review and comment on draft response
to FCR appointment objection

Research re: cross-trust audit procedures
per request of S. Zieg

Hours
0.80

2.00
1.60

0.20

1.30

1.00

1.80

0.30
0.20
0.70

0.50

1.20

0.40
0.80

1.20
0.90

0.30

Rate
905.00

905.00
285.00

600.00

905.00

325.00

600.00

905.00
600.00

285.00

285.00

975.00

600.00
975.00

905.00
600.00

285.00

March 26, 2019
50003569
076815.1001

Amount
724.00

1,810.00
456.00

120.00

1,176.50

325.00

1,080.00

271.50
120.00

199.50

142.50

1,170.00

240.00
780.00

1,086.00
540.00

85.50

Page Number 16

 
Patton, James L., Jr., Future Claimants' Representative

Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 18 of 23

Invoice Date:

Invoice Number:
Matter Number:

March 26, 2019
50003569
076815.1001

 

Date
02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

02/21/19

Initials
EHARR

JPATT

CCATH

EHARR

JKOCH

SKOHU

RBRAD

JSAZA

CCATH

SKOHU

Description
Review draft motion re: FCR
appointment

Email to E. Harron re: strategy follow-
up

Edit, file, and coordinate service of
joinder in support of objections to UST's
motion to shorten re: motion to appoint
aFCR

Review ACC's and Debtor's replies (.8),
review joinders (.8), calls with A.
O'Neill (3), meet with J. Patton, R.
Brady, S. Zieg, S. Kohut, and J.
Kochenash (.5), and research (.5) re:
UST's FCR motion

Review and revise joinder in support of
objections to UST's motion to shorten
re: motion to appoint a FCR

Review Judge Carey's order denying
UST motion to shorten and scheduling
matters and conferences with J. Patton
and E. Harron re: same

Work on preparing materials for J.
Patton FCR appointment hearing

Review Debtors! objection to UST
motion to shorten notice re: motion to
appoint a legal representative for future
claimants and conferences with E.
Harron and J. Patton re: same

Research and analysis for preparation of
J. Patton for FCR appointment hearing

Review joinder to Debtors and ACC
objection to UST motion to shorten
notice re: FCR appointment

Review joinder of James Patton in
support of responses filed by Debtors
and ACC

Emails with S. Zieg and J. Kochenash
re: FCR appointment
Review ACC objection to UST motion

to shorten notice re: motion to appoint
legal representative for future claimants

Edit, file, and coordinate service of
joinder in support of Debtors' motion to
appoint J. Patton as FCR

Analyze ACC response to UST's motion
to shorten

Hours
1.00

0.10

0.30

3.90

0.30

0.60

0.60

0.80

1.50

0.10

0.10

0.10

0.20

0.80

0.40

Rate
905.00

1,325.00

285.00

905.00

325.00

975.00

600.00

975.00

600.00

975.00

975.00

340.00

975.00

285.00

600.00

Amount
905.00

132.50

85.50

3,529.50

97.50

585.00

360.00

780.00

900.00

97.50

97.50

34.00

195.00

228.00

240.00

Page Number 17

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 19 of 23

 

Patton, James L., Jr., Future Claimants' Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001

Date Initials Description Hours Rate Amount

02/21/19 SKOHU Attention to updating YCST disclosures 0.40 600.00 240.00
for retention application

02/22/19 SKOHU Continue to work on disclosures for 0.10 600.00 60.00
FCR appointment motion

02/22/19 EHARR Call with Committee and Debtor re: 0.50 905.00 452.50
UST FCR issues

02/22/19 RBRAD Prepare for and conference call re: 0.70 975.00 682.50
strategy for hearing on FCR
appointment motions

02/22/19  EHARR Develop strategy re: UST FCR issues 0.80 905.00 724.00

02/23/19  JSAZA Research re: FCR appointment; emails 0.30 340.00 102.00
with S. Zieg and B. Gordon re: same

02/24/19  JKOCH Research re: FCR 2.40 325.00 780.00

02/24/19 SKOHU Internal emails re: strategy for response 0.10 600.00 60.00
to UST's FCR motion

02/24/19 JSAZA Emails with S. Zieg and J. Kochenash 0.30 340.00 102.00
re: FCR appointment

02/25/19 CCATH Research re: UST-proposed FCR 1.70 285.00 484.50
candidates

02/25/19 RBRAD Review and comment on draft 0.50 975.00 487.50
stipulation between Debtors, ACC And
UST re: pre-hearing schedule in
connection with FCR appointment
motions (.2); correspondence with
Sidley re: same (.1); review ACC
comments and related correspondence
(2)

02/25/19 EHARR Call with Court (.5); calls with N. 0.80 905.00 724.00
Ramsey and A. O'Neill (.3) re: FCR
appointment and hearing process

02/25/19  EHARR Emails re: stipulation with UST on FCR 0.30 905.00 271.50
hearing process

02/25/19 JPATT Maremont FCR motions tele status conf 0.90 1,325.00 1,192.50
- follow up with legal team re outcome.

02/25/19 BWALT Research re: UST-proposed FCR 0.40 295.00 118.00
candidates

02/25/19  JKOCH Research re: FCR 0.80 325.00 260.00

02/25/19 JSAZA Emails with J. Kochenash re: FCR 0.10 340.00 34.00
appointment

02/25/19 JSAZA Research re: FCR appointment; emails 2.30 340.00 782.00
with S. Zieg re: same

02/26/19 RBRAD Review Patton declaration for FCR 0.30 975.00 292.50

appointment motion and related
correspondence

Page Number 18

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 20 of 23

 

Patton, James L., Jr., Future Claimants' Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001
Date Initials Description Hours Rate Amount
02/26/19 JSAZA Research re: FCR appointment; emails 1.30 340.00 442.00
with S. Zieg re: same
02/27/19 CCATH Revise, file, and coordinate service of 0.60 285.00 171.00
supplemental declaration in support of
YCST retention
02/2719  SZIEG Review pleadings and pertinent 9.80 785.00 7,693.00
documents re: UST’s objection to Patton
appointment and motion to appoint
alternative candidates.
02/27/19 RBRAD Review supplemental Harron 0.30 975.00 292.50
declaration in support of retention and
correspondence re: same
02/27/19  RBRAD Review Debtors’ correspondence re: 0.20 975.00 195.00
interviews with UST candidates for FCR
02/27/19  SKOHU Analyze to finalize supplemental E. 0.10 600.00 60.00
Harron declaration
02/27/19 RBRAD Review comments to pre-hearing 0.30 975.00 292.50
stipulation on FCR appointment motions
and conference with E. Harron re: same
02/27/19 SKOHU Analyze Judge Ableman's declaration 0.20 600.00 120.00
re: FCR appointment
02/27/19 EHARR Work on UST issue re: FCR; phone 1.00 905.00 905.00
calls re: same
02/28/19 CCATH Research for reply in support of FCR 0.70 285.00 199.50
appointment
02/28/19 EHARR Review draft ACC opposition to UST's 0.30 905.00 271.50
FCR motion
02/28/19 SKOHU Work on strategy for UST's motion to 1.80 600.00 1,080.00
appoint FCR
02/28/19 SKOHU Correspondence with E. Harron re: FCR 0.60 600.00 360.00
appointment discovery strategy (.2);
confer with E. Harron and S. Zieg re:
same
02/28/19 SKOHU Analyze draft objection to UST's motion 2.50 600.00 1,500.00
to appoint FCR
02/28/19 JSAZA Emails with S. Zieg re: FCR 0.10 340.00 34.00
appointment
02/28/19 LEDEN Research re: FCR appointment per 1.50 285.00 427.50
request of S. Zieg
02/28/19 SZIEG Analysis re: FCR appointment 1.20 785.00 942.00
02/28/19 RBRAD Review UCC draft objection to UST 0.30 975.00 292.50
FCR appointment motion and discuss
same with E. Harron
Total 206.80 137,441.00

Page Number 19

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 21 of 23

Patton, James L., Jr., Future Claimants’ Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001

 

Timekeeper Summary

Initials Name Timekeeper Title Hours Rate Amount
BWALT Brenda Walters Paralegal 0.40 295.00 118.00
CCATH Casey Cathcart Paralegal 20.60 285.00 5,871.00
EHARR Edwin J. Harron Partner 40.10 905.00 36,290.50
EJUST Elizabeth S. Justison Associate 12.40 485.00 6,014.00
JPATT James L. Patton Jr Partner 13.60 1,325.00 18,020.00
JHUGH James P. Hughes Partner 3.80 975.00 3,705.00
JKOCH Jared W. Kochenash Associate 22,20 325.00 7,215.00
JSAZA Jordan E. Sazant Associate 9.40 340.00 3,196.00
LEDEN Lisa M. Eden Paralegal 14.60 285.00 4,161.00
MMILA Matthew Milana Law Clerk 2.00 275.00 550.00
RBRAD Robert S. Brady Partner 37.90 975.00 36,952.50
SKOHU Sara Beth A.R. Counsel 109.90 600.00 65,940.00
Kohut
SZIEG Sharon M. Zieg Partner 20,20 785.00 15,857.00
TPAKR Tara C. Pakrouh Associate 3.90 400.00 1,560.00
TBUCH Travis G. Buchanan Associate 8.00 530.00 4,240.00
Total 319.00 $209,690.00

Page Number 20

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19

Page 22 of 23

 

 

Patton, James L., Jr., Future Claimants' Representative Invoice Date: March 26, 2019
Invoice Number: 50003569
Matter Number: 076815.1001
Task Summary
Task Code:B001 Case Administration
Name Timekeeper Title Hours Rate Amount
Edwin J. Harron Partner 0.10 905.00 90.50
Robert S. Brady Partner 0.60 975.00 585.00
Jordan E. Sazant Associate 0.70 340.00 238.00
Casey Cathcart Paralegal 4.30 285.00 1,225.50
Lisa M. Eden Paralegal 0.40 285.00 114.00
Total 6.10 2,253.00
Task Code:B002 Court Hearings
Name Timekeeper Title Hours Rate Amount
Edwin J. Harron Partner 2.40 905.00 2,172.00
James L. Patton Jr Partner 3.50 1,325.00 4,637.50
Robert S. Brady Partner 5.30 975.00 5,167.50
Jared W. Kochenash Associate 10.80 325.00 3,510.00
Casey Cathcart Paralegal 1.30 285.00 370.50
Total 23.30 15,857.50
Task Code:B008 Meetings
Name Timekeeper Title Hours Rate Amount
Edwin J. Harron Partner 2.80 905.00 2,534.00
James L. Patton Jr Partner 0.50 1,325.00 662.50
Sharon M. Zieg Partner 3.90 785.00 3,061.50
Sara Beth A.R. Kohut Counsel 2.80 600.00 1,680.00
Elizabeth S. Justison Associate 0.10 485.00 48.50
Total 10.10 7,986.50
Task Code:B012 Plan and Disclosure Statement
Name Timekeeper Title Hours Rate Amount
Edwin J. Harron Partner 4.60 905.00 4,163.00
James L. Patton Jr Partner 2.10 1,325.00 2,782.50
James P. Hughes Partner 3.80 975.00 3,705.00
Robert S. Brady Partner 16.30 975.00 15,892.50
Sharon M. Zieg Partner 1.50 785.00 1,177.50
Sara Beth A.R. Kohut Counsel 2.20 600.00 1,320.00
Elizabeth S. Justison Associate 12.30 485.00 5,965.50
Jared W. Kochenash Associate 5.90 325.00 1,917.50
Tara C. Pakrouh Associate 3.90 400.00 1,560.00
Travis G. Buchanan Associate 8.00 530.00 4,240.00
Casey Cathcart Paralegal 2.80 285.00 798.00
Lisa M. Eden Paralegal 7.30 285.00 2,080.50
Matthew Milana Law Clerk 2.00 275.00 550.00
Total 72.70 46,152.00

Page Number 21

 
Case 19-10118-LSS Doc 182-2 Filed 04/03/19 Page 23 of 23

Patton, James L., Jr., Future Claimants' Representative

Invoice Date:
Invoice Number:
Matter Number:

March 26, 2019
50003569
076815.1001

 

Task Code:B017

Name

Edwin J. Harron
James L. Patton Jr
Robert S. Brady
Sharon M. Zieg
Sara Beth A.R. Kohut
Jared W. Kochenash
Jordan E. Sazant
Brenda Walters
Casey Cathcart

Lisa M. Eden

Total

Retention of Professionals/Fee Issues

Timekeeper Title
Partner

Partner
Partner
Partner
Counsel
Associate
Associate
Paralegal
Paralegal
Paralegal

Hours Rate
30.20 905.00
7.50 1,325.00
15.70 975.00
14.80 785.00
104.90 600.00
5.50 325.00
8.70 340.00
0.40 295.00
12.20 285.00
6.90 285.00
206.80

Amount
27,331.00
9,937.50
15,307.50
11,618.00
62,940.00
1,787.50
2,958.00
118.00
3,477.00
1,966.50

137,441.00

Page Number 22

 
